Citation Nr: 1017289	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 26, 2002 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 100 percent disability rating.

The Board remanded this claim in September 2009 so that the 
Veteran could be afforded the opportunity to testify at a 
video conference hearing.  In February 2010, the Veteran 
testified before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  The Veteran also submitted additional evidence 
accompanied by an appropriate waiver of initial RO 
consideration.  Therefore, the Board will proceed.


FINDINGS OF FACT

1.  An undated and unsigned claim (VA Form 21-526e) for 
service connection for PTSD was received by VA in July 1982.

2.  By VA letter dated in August 1982, the RO requested that 
the Veteran sign and date the VA Form 21-526e, and promptly 
return the form to the RO.  The record does not include a 
signed and dated copy of that form.  

3.  A claim for service connection for PTSD was received on 
August 26, 2002.


CONCLUSION OF LAW

An effective date earlier than August 26, 2002 for the award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.158, 3.400 
(2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in December 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. 
Cir. 2007) (Mayfield III).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  An SOC was sent to the claimant in November 2008 which 
addressed the effective date issue.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, private treatment records, lay statements, and 
hearing transcripts have been associated with the claims 
file.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.

B.  Law and Analysis

The Veteran was awarded service connection and assigned a 100 
percent disability rating for PTSD, effective August 26, 
2002.  See November 2006 rating decision.  The Veteran 
contends that the effective date of his award of service 
connection should be July 15, 1982.  See February 2007 notice 
of disagreement.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a); 
Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez (an expressed intent to claim 
benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

According to 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (2009).

During his February 2010 hearing, the Veteran testified that 
he had a completed an application to receive benefits for 
PTSD in July 1982.  This form was completed in pencil, and 
the Veteran testified that he turned the form over to a co-
worker at the Naval Station where he worked to be typed up 
and submitted.  He stated that it was his original draft, and 
not the typed version, that was submitted to the RO.  The 
form was returned by the RO to the Veteran asking him to sign 
and date the application.  The Veteran testified that he had 
been trained in boot camp that formal documents are not to be 
submitted in pencil, and he perceived this mistake in his 
application to be an intentional attack against him.  After 
the form was returned, the Veteran sought assistance from a 
veterans counseling organization in Oakland County, Michigan.  
He testified that he was told not to apply for benefits for 
PTSD because veterans were not receiving proper treatment for 
it, and because veterans with PTSD could not find good jobs.  
On the advice of a counselor, the Veteran did not sign, date, 
and return the original form he submitted.  Rather, a new 
application was drafted which did not include a claim for 
PTSD.  The Veteran made no further attempts to file a claim 
for PTSD until August 2002.

The record includes the Form 21-526 the Veteran initially 
filed.  As noted above, this form is unsigned and undated, 
but was received by the RO in July 1982.  Attached to the 
form is correspondence from the RO dated August 1982 which 
requested that the Veteran sign and date his application.  
The record also includes another Form 21-526, signed and 
submitted by the Veteran in February 1983, which claims 
several disabilities, but not PTSD.  Finally, the Veteran 
submitted a statement on August 26, 2002, claiming service 
connection for an acquired psychiatric disorder.

As noted above, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Prior to July 1982, the Veteran had not filed a 
formal claim.  The unsigned Form 21-526 submitted by the 
Veteran was received in July 1982, and the Veteran was 
informed that this application had to be signed and dated to 
proceed.  The Veteran instead submitted a second Form 21-526 
in February 1983 which did not claim PTSD or any mental 
disorder as a disability, and the Veteran did not claim such 
again until August 2002.  Therefore, the unsigned form must 
be construed as an informal claim for PTSD, as it was not in 
the form prescribed by the Secretary of VA.  A formal claim 
for PTSD was not received within one year of this informal 
claim, and there were no additional communications from the 
Veteran prior to August 2002 that could be construed as a 
claim for PTSD.  Therefore, an effective date earlier than 
August 26, 2002 for service connection for PTSD is not 
warranted.


ORDER

Entitlement to an effective date prior to August 26, 2002 for 
service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


